Citation Nr: 1402488	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  06-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

In January 2008, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in March 2008 and July 2010 at which time it was remanded for additional development.  In October 2012, the Board 
recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); and denied the Veteran's claim.

The Veteran appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the VA Secretary filed a Joint Motion for Vacatur and Remand of the Board Decision (Joint Motion).  The Court granted the Joint Motion in May 2013, which vacated the October 2012 Board denial and remanded the appeal to the Board for adjudication consistent with the Joint Motion instructions.  It is now returned to the Board. 

During the pendency of this appeal, in December 2013, the Veteran's representative submitted additional evidence in support of the Veteran's claim, including private medical records and additional service treatment and personnel records.  In January 2011, the Veteran testified at a hearing before the Board.  The Veteran's representative indicated that the Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).  As such, the Board will consider this evidence in the adjudication of this appeal.

A private medical record from E. E. Myers, Ed.D., dated in September 2013, suggests that the Veteran is unable to sustain any form of remunerable activity as a result of his psychiatric disorder.  In light of the award of service connection for a psychiatric disorder herein, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this issue has been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, psychiatric disability originated in service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for psychiatric disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303, 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2013).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a)(West 2002 & Supp. 2013)); 38 C.F.R. § 3.304(f) (2013).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran "engaged in combat with the enemy."  Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.  

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an inservice personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3)  as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In this case, the Veteran's alleged stressor involves interrogation by naval intelligence as he was awaiting special court martial for receiving stolen government property.  In this factual basis, the Board finds that such activities do not fall within the parameters of "fear of hostile military or terrorist activity."  As such, the new relaxed evidentiary rules do not apply to this case.  

A pre-existing psychiatric disorder was not noted at service entrance.  However, during service there was a report that he was awaiting a special court martial for the offense of receiving stolen government property in late 1973.  The records show that he went Absent Without Leave (AWOL) for 417 days at this time until his surrender in January 1975.  Examination conducted shortly thereafter showed a diagnosis of schizoid personality disorder which existed prior to service.  At the time of this exam, it was noted that the Veteran had a history of neuropathic traits as a child.  The military psychologist noted that there was no evidence of thought disorder, paranoia, depression, or delusion occurring at this time.  It was recommended that he be administratively separated.  The Veteran was discharged from service in August 1975 under Honorable Conditions as a former Bad Conduct Discharge was suspended as he possessed the potential for continued service.  

The service personnel records on file document the circumstances surrounding the Veteran's legal problems in service, but do not reference any harassment by the agents involved.

Post service VA records show that the Veteran was seen for psychiatric symptoms in 1990.  Adjustment disorder with depressed mood was noted.  He was hospitalized in July 1991 after believing that someone was after him and had had sex with his wife.  He was arrested and brought to the VA hospital.  The diagnosis was drug and alcohol abuse with a paranoid personality and possible PTSD.  He was hospitalized again in October 1991 August 1993 due to his substance abuse.  It was noted in 1993 that he also needed help with his depression and PTSD.  In 2004, VA diagnosed PTSD and major depressive disorder.  

A VA PTSD evaluation report dated in February 2005 shows a diagnosis of chronic PTSD was supported.  The Veteran was also said to meet the criteria for recurrent major depressive disorder.  The examiner indicated that the evidence presented during the interview suggested that the Veteran experienced and was seen to have mental health concerns at the time of his discharge.  He was said to clearly suffer from depression in 1975, and the onset was during his military experience from the documentation presented.  The examiner indicated that it appeared that the Veteran had a primary disorder of PTSD, an anxiety disorder, with concurrent mood symptoms, evidencing recurrent major depression.  The examiner added that the unusual circumstance that a service person clearly AWOL, ended up being an under honorable conditions discharge implied that the allegations against him were not substantiated, and he was never tried and convicted.  This experience was said to reinforce his symptoms, which had manifested throughout the years, and were clearly evident to this day.

When examined by VA in June 2005, it was noted that he had been treated during service for a schizoid personality disorder.  Since discharge, he had been seen for a variety of problems, to include substance abuse, and psychiatric symptoms.  Following evaluation, it was opined that the Veteran did not have PTSD.  The examiner noted that trauma was lacking.  The inservice possibility of court martial was based on behavior that was within his control, and there was no substantiation of the allegations of interrogation or other stressors.  It was opined that current psychiatric problems did not stem from his military service.  

Subsequently dated VA treatment records dated through 2008 show continued diagnoses of major depressive disorder and PTSD.

Of record is a statement by the Veteran's wife attesting to the fact that the Veteran did not exhibit any mental illness until after the AWOL incident during service.  She argued that the intense interrogations that he was subjected to during service caused his psychiatric condition of PTSD.  

In a June 2011 Memorandum it was determined that the information required to corroborate the stressful events incurred by the Veteran were insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC).

As referenced above, in September 2013, the Veteran submitted a detailed evaluation report from Dr. Myers.  This opinion was said to be based upon review of more than 1,300 pages from the Veteran's claims file, as well as examination of the Veteran.  Following a detailed account of the Veteran's history, Dr. Myers explained that it appeared more likely than not that the Veteran had a depressive reaction to the investigation in service, and, feeling overwhelmed, left for 417 days. While the previously diagnosed schizoid disorder includes social withdrawal and the distrust of his environment, it does not address the depressive symptoms of fatigue, anger, and avoidance that would accompany a major depressive disorder that led to his long period of being AWOL. Symptoms of schizoid personality disorder were said not to be observed prior to his being charged with a crime and interrogated aggressively.  Dr. Myers opined that it was more likely than not that once he left the post, his depression and anxiety about returning to what had been a damaging and threatening experience served to hold him back from his return until he was able to develop the courage to return.  Dr. Myers added that the Veteran had claimed having a PTSD diagnosis from his treatment during the investigation, but he did not meet all of the criteria of that diagnosis.  He was reported to have a limited awareness of his psychological dynamics, however, both depression and anxiety were characteristic results and concurrent symptoms with PTSD, but in this case his depression and anxiety were the primary symptoms he was experiencing. Dr. Myers concluded that the Veteran's depression, anxiety, and paranoia more likely than not arose from his treatment during the investigation, led to his 417 days of AWOL, were further intensified by his excessive alcohol intake prior to and following his discharge, and contributed to the intense anger he has experienced from the day of his discharge.  Dr. Myers noted that the Veteran's disorder was ignored by his prior misdiagnosis of schizoid personality disorder; therefore, there was no record to substantiate his major depression prior to and immediately following his discharge, and he was not treated for them for a number of years. Diagnoses in 1983 had only stated the conclusion of his not having PTSD, and did not address the symptoms he was experiencing.  The diagnosis was major depression and anxiety disorder, not otherwise specified.

After a thorough review of the medical evidence of record, the Board finds sufficient evidence linking the Veteran's diagnosed psychiatric disorder to his period of active service.  The Board has considered the June 2005 opinion of the VA medical examiner that the current psychiatric problems did not stem from the Veteran's active service.  However, the Board also finds that the February 2005 VA medical record suggesting that the Veteran suffered from depression in 1975, and the September 2013 opinion of Dr. Myers that depression and anxiety more likely than not arose in service to be probative.  As such, the Board finds that the balance of positive and negative evidence is in relative equipoise.

Additionally, the Board finds the accounts of the Veteran and his spouse to be competent and credible.  Indeed, to the extent such statements provide an account of symptoms within their personal observation they are competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although the service treatment records are negative for any in-service psychiatric treatment, the Veteran and his spouse have provided consistent accounts of his symptoms.  These factors together make the statements as to these matters competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In sum, after considering the lay evidence of record, and resolving all reasonable doubt in his favor, the Board finds that the Veteran's currently diagnosed major depression and anxiety disorder, not otherwise specified, are at least in part, manifested as a result of his period of active service.  Although further inquiry could be undertaken with the view towards additional development, to include obtaining additional medical opinion(s), the Board finds that the evidence of record has at the very least reached a state of equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the Board finds that the evidence sufficiently satisfies the criteria to establish service connection for major depression and anxiety disorder, not otherwise specified, and to this extent, the Veteran's claim is granted. 

As noted, a claim cannot be limited only one diagnosis, but "must rather be considered a claim for any mental disability that may be reasonably encompassed." See Clemons, 23 Vet. App. at 5.  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran. 

In the present matter, the Board has granted the Veteran's service connection claim for major depression and anxiety disorder, not otherwise specified, however, the claims file also documents intermittent diagnoses of PTSD.  However, the Veteran does not have a confirmed DSM-IV diagnosis of PTSD.  Review of the record reflects that post service diagnoses of PTSD appear to be based on the stressors as described above, which have never been corroborated.  In fact, the VA examiner in 2005 specifically noted that the requisite trauma was not indicated, and that PTSD was not the proper diagnosis.  Moreover, in his September 2013 opinion, Dr. Myers indicated that the Veteran did not have the traumatic life threatening experienced characteristic of PTSD, but that he was demonstrating symptoms that could have been more accurately diagnosed as major depression.  As the post service diagnoses of PTSD do not appear to meet the DSM-IV criteria for a diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim of service connection for PTSD, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013). 

Nevertheless, resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current major depression and anxiety disorder, not otherwise specified, and service.  Therefore, service connection for major depression and anxiety disorder, not otherwise specified, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 54-55.


ORDER

Service connection for psychiatric disability is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


